Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 1 of 14 PageID: 2010



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 DISCOVER GROWTH FUND, LLC,
                                                   Civil Action No. 2:20-cv-00351 (CCC) (MF)
               Plaintiff,
 vs.
 ANTHONY FIORINO, M.D.; DANIEL
 KAZADO; DANIEL TEPER, M.D.; JEFFREY
 PALEY, M.D.; JOHN NECZESNY; THE
 ESTATE OF GARY H. RABIN; and JOHN
 DOE 1-10 and JANE DOE 1-10,
               Defendants.



             REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO
            DISMISS PLAINTIFF’S CORRECTED AMENDED COMPLAINT


 KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS, LLP
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245
 John E. Jureller, Jr.
 Lauren C. Kiss

 Attorneys for Defendants Anthony Fiorino, M.D.,
 Daniel Teper, M.D., Jeffrey Paley, M.D.,
 John Neczesny and Daniel Kazado
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 2 of 14 PageID: 2011



                                                      TABLE OF CONTENTS

 TABLE OF AUTHORITIES ......................................................................................................... iii

 PRELIMINARY STATEMENT .....................................................................................................1

 REPLY .............................................................................................................................................2

      I.          Discover Has Not and Cannot Allege Reasonable Reliance because a Reasonable
                  Investigation would have Revealed Immune Sub’s Ownership of Bert ........................2

      II.         The Defendants are Not Personally Liable for Immune’s Alleged
                  Breach of Contract Claims .............................................................................................6

      III.        Defendants Made No Representations in the
                  Financing Documents Requiring Further Disclosure ...................................................7

      IV.         This is Not the “Unusual” Case that Overcomes the Presumptive
                  Application of Delaware Law in Accordance with the Internal Affairs Doctrine .........8

      V.          The Bankruptcy Court’s Reasoning
                  Behind the License Approval Order is Irrelevant ..........................................................9

      VI.         It is Not in the Interests of Judicial Economy to Allow
                  the Securities Fraud Claim to Proceed .........................................................................10

      VII.        Claims against Teper Must be Dismissed ...................................................................10

 CONCLUSION ..............................................................................................................................11




                                                                          ii
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 3 of 14 PageID: 2012



                                        TABLE OF AUTHORITIES


 Cases:

 Andrea v. Metro Life Ins. Co.,
    No. 2:00-CV-911, 2000 WL 35361960 (D.N.J. Aug. 14, 2000) ..............................................5

 Davis v. Bankers Life and Casualty Co.,
    Civil Action No. 15-3559 (ES) (JAD), 2016 WL 7668452 (D.N.J. Dec. 23, 2016) ................5

 Heronemus v. Ulrick,
    No. CIV.A.97C-03-168-JOH, 1997 WL 524127 (Del. Super. Ct. July 9, 1997) .................6,7

 In re Innovation Fuels, Inc., 2013 WL 3835827 (Bankr. D.N.J. July 22, 2013) ............................9

 Intarome Fragrance & Flavor Corp. v. Zarkades,
     Civ. No. 07-873 (DRD), 2009 WL 931036 (D.N.J. Mar. 30, 2009) ......................................8,9

 Peruto v. TimberTech Ltd., 126 F. Supp. 3d 447 (D.N.J. 2015) .....................................................3

 RNC Sys., Inc. v. Modern Tech. Grp., Inc., 861 F. Supp. 2d 436 (D.N.J. 2012) ............................3

 Saltiel v. GSI Consultants, Inc., 170 N.J. 297, 788 A.2d 268 (2002) .............................................6




                                                         iii
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 4 of 14 PageID: 2013



          Defendants Anthony Fiorino, M.D. (“Fiorino”), Daniel Teper, M.D. (“Teper”), Jeffrey

 Paley, M.D. (“Paley”), John Neczesny (“Neczesny”) and Daniel Kazado (“Kazado”) (Fiorino,

 Teper, Paley, Neczesny, and Kazado together, the “Defendants”) 1 respectfully submit this

 memorandum of law in reply to the Brief of Discover Growth Fund, LLC in Opposition to

 Defendants’ Motion to Dismiss (the “Opposition”) and in further support of Defendants’ motion

 to dismiss Discover Growth Fund, LLC’s Amended Complaint. 2

                                    PRELIMINARY STATEMENT

          The Opposition has not, and cannot, fix the fatal deficiencies in Discover’s claims against

 Defendants in the Amended Complaint—in particular that there is no plausible claim against these

 former director and officers of Immune for Discover’s own failure to learn for itself that the Bert

 patents were not owned by Immune and thus were not Collateral under the Agreement.

          As set forth in the Motion, it is undisputed that Schedule A to the IP Security Agreement

 specifically identifies that the Bert patents and/or patent applications were owned by Immune Sub,

 and that the Sublicense Agreement was between iCo and Immune Sub. In an effort to salvage its

 claims, Discover now improperly asks this Court (a) to review hundreds of pages of deposition

 transcripts, (b) to base its determination on the Motion upon alleged, non-particularized statements

 by certain Defendants notwithstanding the actual terms of the Agreement, and (c) to read

 alternative reasons for the Bankruptcy Court’s decisions, which were made over Discover’s

 strenuous objections. These desperate arguments are legally insufficient to plead any plausible

 claims against Defendants.



 1
     To date, the Estate of Gary Rabin has not yet been served with the Amended Complaint.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
 in Defendants Memorandum of Law in Support of Their Motion to Dismiss Discover Growth
 Fund, LLC’s Corrected Amended Complaint [Docket No. 10-1].
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 5 of 14 PageID: 2014



         Discover’s various claims in this action hinge upon a single question: During the due

 diligence process, was it reasonable for Discover to assume that the rights to Bert were owned by

 Immune and thus part of the Collateral securing Discover’s financing to Immune? The answer is

 “No,” and as such Discover’s entire action against the Defendants fails. But, even if the answer

 were “Yes,” Discover would have nothing more than a breach of contract claim against Immune

 for any alleged losses on financing provided to Immune. As officers and directors of Immune,

 none of the Defendants is personally liable for Immune’s contractual breaches.

         Discover’s Opposition confirms that its claims against Immune’s officers and directors are

 not viable. Discover admits that that it relied on alleged oral statements made by Fiorino and

 Rabin concerning “the value of Immune’s intellectual property, particularly Bert.” Opposition, p.

 16. Discover admits that its “reasonable investigation” consisted of only “direct communication

 between Discover and Immune, by way of Kirkland, Fiorino and Rabin.” Id. p.18. Discover

 admits that all actions were taken by Defendants on behalf of Immune. Id. p. 22. These admissions

 confirm that Discover failed to conduct a reasonable investigation before entering into the

 financing transaction with Immune, and that its claims are ultimately seeking relief for breach of

 contract. Further, Discover still has not identified any alleged statement by Paley, Neczesny or

 Kazado to Discover about Bert, let alone a statement that could support Discover’s claims.

 Discover’s Amended Complaint should be dismissed.

                                              REPLY

    I.      Discover Has Not and Cannot Allege Reasonable Reliance because a
            Reasonable Investigation would have Revealed Immune Sub’s Ownership of Bert

         Repetition does not create a fact. No matter how many times Discover states that it was

 allegedly told that Immune owned Bert, the Court cannot find that Discover reasonably relied on

 the alleged misrepresentations made by Defendants. The Opposition emphasizes the seven-week


                                                 2
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 6 of 14 PageID: 2015



 negotiation between Immune and Discover in connection with the financing transaction and the

 following purported oral statements made by certain of Defendants: (i) “Fiorino repeatedly

 assured Kirkland that the value of Bert was tens of millions of dollars, and would both provide a

 source of repayment for the loan under the Debenture and more than adequate security” (Id. p. 17);

 (ii) “[t]he Officers repeatedly touted the value of Immune’s intellectual property, particularly Bert,

 which was characterized as Immune’s most valuable asset”) (Id. p. 18); and (iii) “Fiorino

 repeatedly advised Kirkland that Bert was the most important component of Discover’s collateral”)

 (Id. p. 16). Discover then absurdly claims that “Fiorino and Rabin pressured Discover to accept

 their misrepresentations concerning Immune’s ownership of, inter alia, the entirety of Bert.” Id.

 This argument fails for the following reasons.

        First, the alleged oral statements of potential future value or worth referenced above are

 mere puffery and cannot form the basis for any alleged misrepresentations.             See Peruto v.

 TimberTech Ltd., 126 F. Supp. 3d 447, 457 (D.N.J. 2015) (“Puffery is an exaggeration or

 overstatement expressed in broad, vague, and commendatory language. [S]tatements that can be

 categorized as ‘puffery’ or ‘vague and ill-defined opinions’ are not assurances of fact and thus do

 not constitute misrepresentations.” (internal citations and quotations omitted). Even if these

 statements were actually made, a sophisticated investor such as Discover must know that

 statements regarding potential value of an asset are subjective and must be confirmed; yet Discover

 admits that it made no such reasonable diligence.

        Second, the parol evidence rule prohibits the introduction of evidence of oral statements to

 revise the terms of an integrated written agreement. See RNC Sys., Inc. v. Modern Tech. Grp.,

 Inc., 861 F. Supp. 2d 436, 454 (D.N.J. 2012) (dismissing fraudulent inducement claims after

 finding that misrepresentations were inadmissible under the integration clause and parol evidence



                                                   3
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 7 of 14 PageID: 2016



 rule). Here, the Agreement contains the following standard integration provision which provides

 that the Agreement supersedes all prior oral representations:

        Entire Agreement. This Agreement, including the Exhibits hereto, which are
        hereby incorporated by reference, contains the entire agreement and understanding
        of the parties, and supersedes all prior and contemporaneous agreements, terms
        sheets, letters, discussions, communications and understandings, both oral and
        written, which the parties acknowledge have been merged into this Agreement. No
        party, representative, advisor, attorney or agent has relied upon any collateral
        contract, agreement, assurance, promise, understanding, statement or
        representation not expressly set forth herein. The parties hereby absolutely,
        unconditionally and irrevocably waive all rights and remedies, at law and in equity,
        directly or indirectly arising out of or relating to, or which may arise as a result of,
        any Person’s reliance on any such statement or assurance.

 See Agreement, Section Q.

        As a result, Discover cannot rely on purported oral statements by certain Defendants to

 alter the contract’s terms. The Agreement contains provisions granting Discover a first-priority

 security interest in all of Immune’s assets, other than all tangible and intangible assets associated

 with Ceplene. The Agreement did not specify a security interest in Bert, nor did it provide for a

 lien on any of the assets of Immune Sub or any other Immune affiliate. Moreover, the IP Security

 Agreement was attached as Exhibit 8 to the Agreement. Discover cannot dispute that it was on

 notice of Immune Sub’s ownership of the Bert patents because the IP Security Agreement

 references certain “patents and patent applications filed under Immune Pharma Ltd (Owner)”.

 While Discover attempts to argue that “‘filed under’ Ltd. – hardly constitutes disclosure that those

 patents were owned by Ltd.” (Opposition, p. 21), Discover conveniently omits the word “Owner”,

 which could not be a clearer indication that Immune Sub was the “Owner” of the Bert patents.

 Further, the Sublicense Agreement provides additional evidence of Immune Sub’s ownership of




                                                   4
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 8 of 14 PageID: 2017



 Bert.3 Whether or not Discover actually reviewed the Sublicense Agreement publicly available in

 Immune’s 2014 10-K filing is irrelevant. What is relevant is that Discover states that it believed

 that Bert was Immune’s most valuable asset, worth millions of dollars, and formed the basis for

 its financing to Immune. Any reasonable lender would have confirmed this understanding before

 entering into a financing transaction. Upon a review of the IP Security Agreement and Sublicense

 Agreement, a reasonable lender would have learned that Immune did not have the rights to Bert.

        Third, the Opposition does not even argue that Paley, Neczesny or Kazado made any

 representations to Discover concerning Bert or the Collateral.         In the absence of such a

 representation, all of the claims against these Defendants should be dismissed.

        Finally, contrary to Discover’s argument that “Discover’s pre-execution due diligence is a

 question of fact not appropriately decided in response to a motion to dismiss” (Opposition, p. 19),

 courts routinely dismiss claims where, as here, reasonable reliance cannot be established under

 any set of facts. See, e.g., Davis v. Bankers Life and Casualty Co., Civil Action No. 15-3559 (ES)

 (JAD), 2016 WL 7668452, at *6 (D.N.J. Dec. 23, 2016) (dismissing fraud claims with prejudice

 after concluding that plaintiff could not establish reasonable reliance because “reasonable reliance

 on a prior oral representation cannot be established in the face of clear contradictory language in

 an insurance policy”); Andrea v. Metro Life Ins. Co., No. 2:00-CV-911, 2000 WL 35361960, at

 *14 (D.N.J. Aug. 14, 2000) (dismissing fraud claim with prejudice after concluding that plaintiffs

 could not establish that they reasonably relied on representations from one of defendant’s sales



 3
   Discover’s claims continue to rely upon its allegations that the iCo Sublicense Agreement was
 terminated; however, the undisputed facts contradict this allegation. First, the iCo Sublicense
 Agreement was between iCo and Immune Sub, not Immune. Second, any attempted termination
 by iCo was admittedly improper and/or barred by the automatic stay. Third, the iCo Sublicense
 Agreement was assumed and assigned in the Bankruptcy Cases and was an integral part of the sale
 of the Anti-Eotaxin Assets to Alexion as approved by the Bankruptcy Court’s Order dated October
 21, 2019. See Exhibit D to Jureller Decl. [Docket No. 10-6].
                                                  5
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 9 of 14 PageID: 2018



 representative in light of the clear contradictory language of the policy). Given that, under no set

 of facts, can the Court find Defendants liable for the claims asserted in the Amended Complaint,

 Discover should not be given the ability to re-plead. Such action would be futile.

     II.      The Defendants are Not Personally Liable for
              Immune’s Alleged Breach of Contract Claims

            None of the parties dispute the existence of a valid contract between Immune and

 Discover. However, Discover’s attempt to convert what is quintessentially a breach of contract

 action against Immune into an assortment of tort claims against the Defendants by alleging that the

 Defendants “elected to speak by causing Immune to make the misrepresentations in the Debt

 Documents” (Opposition, p. 25) because “corporations can only act through their directors and

 officers” (Id. p. 22) has no legal support. Immune’s alleged breach of that contract claims cannot

 give rise to personal liability against Defendants. To do so would ignore the corporate form and

 overturn one of the purposes for incorporation – to eliminate personal liability.

           Further, neither New Jersey nor Delaware law allow for personal liability of a corporate

 officer or director acting in such capacity in a case such as this. Under both the participation theory

 in New Jersey and the participation doctrine in Delaware, officers or directors of a corporation can

 be liable only for intentional torts committed by the corporation, and not for actions rooted in

 contract law. See, e.g., Saltiel v. GSI Consultants, Inc., 170 N.J. 297, 309, 788 A.2d 268, 275–76

 (2002) (“Whatever may be the appropriate standard for limiting corporate officers’ liability under

 the participation theory, the essential predicate for application of the theory is the commission by

 the corporation of tortious conduct, participation in that tortious conduct by the corporate officer

 and resultant injury to the plaintiff. If, however, the breach of the corporation’s duty to the plaintiff

 is determined to be governed by contract rather than tort principles, the participation theory of tort

 liability is inapplicable.”); Heronemus v. Ulrick, No. CIV.A.97C-03-168-JOH, 1997 WL 524127,


                                                    6
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 10 of 14 PageID: 2019



 at *1 (Del. Super. Ct. July 9, 1997) (“As a general rule, so far as personal liability on corporation

 contracts is concerned, officers of corporations are . . . not liable on corporate contracts as long as

 they do not act and purport to bind themselves individually.”).

            For that reason, Discover’s speculation about whether it was reasonable for Defendants to

 rely on Teper’s email related to the Collateral is irrelevant. 4 In the absence of a representation

 from Defendants to Discover, there is no legal theory that would make them liable to Discover

 simply because they allegedly failed to investigate more closely whether Immune’s representations

 to Discover in the Debt Documents (as defined in the Opposition) were accurate.

     III.      Defendants Made No Representations in the
               Financing Documents Requiring Further Disclosure

            Discover confirms in its Opposition that the alleged misrepresentations asserted in the

 Amended Complaint were contained in the “Debt Documents” – documents consisting of, among

 other things, the Agreement and IP Security Agreement between Immune and Discover. See

 Opposition, p. 24 (“Discover alleges that the Debt Documents contain misrepresentations

 concerning the ownership of Bert and a warranty that providing Discover with a security interest

 in Immune’s assets would not trigger a default under any of Discover’s other contracts.”). Since

 it was Immune who with a party to the Debt Documents with Discover, any purported obligation

 to disclose fell on Immune, not Defendants.

            In any case, none of the Debt Documents provide for a lien on any of the assets of Immune

 Sub. The Agreement did not specify a security interest in Bert and the IP Security Agreement

 expressly provided that the rights to the Bert patents were owned by Immune Sub. Accordingly,




 4
   Discover fails to mention that Immune was represented by counsel in the transaction and
 negotiations of the Debt Documents, including Lowenstein Sandler LLP and Pearl Cohen.
                                                    7
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 11 of 14 PageID: 2020



 the Amended Complaint cannot state any misleading or inaccurate statement for Immune to

 correct.

          In addition, there is no evidence that Immune’s representations to Discover that the pledge

 of the Collateral would not violate or cause a default under Immune’s obligations to third parties

 was untrue. As explained in Defendants’ moving brief, allegations that iCo terminated the

 Sublicense Agreement as a result of Immune’s grant of its rights under the Sublicense Agreement

 are inaccurate. The Bankruptcy Court ultimately approved Immune’s and its affiliated Debtors’

 motion to sell certain assets, which included the assignment of the rights under the Sublicense

 Agreement with the consent of iCo. See Exhibit D to Jureller Decl. [Docket No. 10-6]. The

 Sublicense Agreement could not have been assumed and assigned as part of the sale transaction if

 it had been terminated prepetition by iCo.

    IV.      This is Not the “Unusual” Case that Overcomes the Presumptive Application
             of Delaware Law in Accordance with the Internal Affairs Doctrine

          Desperately looking for some hook to save its claim, Discover contends that, under a choice

 of law analysis, New Jersey law has the most significant relationship to the facts underlying

 Discover’s claim, and, therefore, New Jersey law applies to the breach of fiduciary duty claims.

 See Opposition, pp. 26-29. To apply New Jersey law would ignore the internal affairs doctrine. It

 would impose an impossible standard on corporate officers and directors subjecting them to

 conflicting demands and require them to learn the fiduciary duty laws in all jurisdictions where

 their companies do business. This flies in the face of the internal affairs doctrine. A director needs

 to know what his or her duties are, with certainty. Accordingly, the internal affairs doctrine should

 be applied, except in the unusual case where another state has a more significant relationship to

 the occurrence and the parties, in which case the local law of the other state will apply. See

 Intarome Fragrance & Flavor Corp. v. Zarkades, Civ. No. 07-873 (DRD), 2009 WL 931036, at


                                                   8
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 12 of 14 PageID: 2021



 *14 (D.N.J. Mar. 30, 2009). With Delaware, the Virgin Islands, New Jersey, California, Israel,

 and New York all having some relationship to the occurrence and the parties, this is not the unusual

 case to overcome the presumption of the internal affairs doctrine. See In re Innovation Fuels, Inc.,

 2013 WL 3835827, at *6 (Bankr. D.N.J. July 22, 2013) (“Considering the number of states holding

 a possible interest in the resolution of the issues and the intangible nature of the cause of action

 and harm, efficient resolution favors application of the general rule: the Court’s application of the

 law of the state of incorporation”). Delaware law, as the state of incorporation, applies, and the

 breach of fiduciary duty claims must be dismissed.

    V.      The Bankruptcy Court’s Reasoning Behind the
            License Approval Order is Irrelevant

         Discover’s proffered reinterpretations of the Bankruptcy Court’s orders are immaterial

 for purposes of this motion. As part of the License Approval Order, the Bankruptcy Court

 decided the issue of whether the Ceplene License qualified as a Ceplene Transaction (as defined

 in the Agreement). Contrary to Discover’s arguments, the reasoning behind the Bankruptcy

 Court’s decision is irrelevant. What matters is that, by approving the Ceplene License nunc pro

 tunc to March 30, 2019, Immune closed on a Ceplene Transaction. See Am. Compl., ¶ 124. This

 meant that Ceplene was not subject to Discover’s security interest. Discover could have appealed

 the License Approval Order, but chose not to. Moreover, Discover incorrectly claims that the

 Bankruptcy Court could not have adjudicated all of the issues relevant to Discover’s claim for

 tortious interference because some of the facts underlying the claim occurred after the Bankruptcy

 Court’s License Approval Order. However, it is clear that Discover’s allegations subsequent to

 the entry of the License Approval Order are the same allegations that Discover set forth in the

 Priority Lien Motion and Discover Opposition, which were considered and rejected by the

 Bankruptcy Court before entering the License Approval Order.


                                                   9
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 13 of 14 PageID: 2022



    VI.      It is Not in the Interests of Judicial Economy to
             Allow the Securities Fraud Claim to Proceed

          Discover admits that it lacks standing to prosecute its securities fraud claim at the current

 time but requests that this claim be permitted to proceed in the interests of judicial economy. See

 Opposition, p. 32. Judicial economy is not served by the continued prosecution of a claim that is

 contingent upon future events that may not occur.

    VII.     Claims against Teper Must be Dismissed

          The Opposition admits that the sole claim against Teper is the tortious interference claim.

 See Opposition, p. 31. Further, the Opposition does not refute that Teper was neither an officer or

 director of Immune at the time Immune and Discover entered into the Agreement. Teper had

 previously terminated his relationship with Immune. The tortious interference claim relates solely

 to the Ceplene License and License Approval Order discussed above. As such, any claim against

 Teper has no merit, is barred by collateral estoppel and res judicata, and is not plausible. The

 Opposition does not provide any argument or basis to hold otherwise.



                                       [Continued on Next Page]




                                                   10
Case 2:20-cv-00351-CCC-MF Document 15 Filed 06/11/20 Page 14 of 14 PageID: 2023



                                         CONCLUSION

        For all the foregoing reasons, Discover has not asserted any viable causes of action against

 Defendants. Accordingly, all claims in the Amended Complaint should be dismissed with

 prejudice.

 Dated: New York, New York
        June 11, 2020

                                                      KLESTADT WINTERS JURELLER
                                                      SOUTHARD & STEVENS, LLP

                                                      By: /s/ John E. Jureller, Jr.
                                                      John E. Jureller, Jr.
                                                      Lauren C. Kiss
                                                      200 West 41st Street, 17th Floor
                                                      New York, NY 10036
                                                      Tel: (212) 972-3000
                                                      Fax: (212) 972-2245
                                                      jjureller@klestadt.com
                                                      lkiss@klestadt.com

                                                      Attorneys for Defendants Anthony Fiorino,
                                                      M.D., Daniel Teper, M.D., Jeffrey Paley,
                                                      M.D., John Neczesny and Daniel Kazado




                                                 11
